DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelar et. al. (US 20200014619 A1, Shelar hereinafter) in view of Huang et. al. (US 20190140904 A1, Huang hereinafter) and Namjoshi et. al. (US 20180324093 A1, Namjoshi hereinafter) .

Shelar discloses “SYSTEMS AND METHODS FOR SELECTING COMMUNICATION PATHS FOR APPLICATIONS SENSITIVE TO BURSTY PACKET DROPS” (Title), wherein “The present application generally relates to routing network packets, including but not limited to systems and methods for selecting communication paths for applications” [0001].
Shelar’s disclosure comprises the following: 

With respect to independent claims:

Regarding claim 1, A network resource scheduling method, applicable to an ingress node in a network cluster, comprising:
upon receipt of a network data stream (e.g. Fig. 5B, “the packet analyzer 505 (generally referring to packet analyzer 505a-n executing on the client-side appliance 200a or the server-side appliance 200b) may receive packets 540 from one of the clients 102 or the servers 106, and may identify an application 545 associated with the packets 540” [0107], which packets 540 are considered as data packets and are associated with the network data stream), determining a traffic type of the network data stream based on the number of data packets of the network data stream received within a specified period of time and reception times of the data packets (e.g. “the packet analyzer 505 may use statistical analysis of the packets 540 to identify or determine the traffic type. The packet analyzer 505 may aggregate packets 540 received from the client 102 or the server 106 over a time window to identify the traffic type for the application 545……In aggregating, the packet analyzer 505 may measure or identify a time of receipt of each packet 540” [0114], which time window is associated with the specified period of time and time of receipt is considered as the reception time);
for each data packet comprised in the network data stream, determining a target transmission path for the data packet (e.g. “The device may select path for communicating the packets based on the sensitivity level of the application and the path quality. The device may communicate the packets between the client and the server via the path” (Abstract), which path is considered as the target transmission path. Furthermore, “The information collected by the intermediary devices for each communication path may include network performance statistics, such as packet loss, latency, delay variance (sometimes referred to as jitter), error rate, throughput, and bitrate, among others. Based on the network performance statistics, each intermediary device may rank communication path by performance. The intermediary device may select the communication path with the highest performance to transmit the data packets. Data packets from one of the clients may be sent to a client-side intermediary, travel via the communication path with the highest performance to a server-side intermediary, and then arrive at the destination server” [0004]), based on network performance (e.g. aforesaid network performance. Note that the underlined feature is different from the claimed feature and this difference will be discussed below) and the traffic type of the network data stream (e.g. “applications reliant on real-time traffic (e.g., VOIP employing adaptive bitrate streaming) may be classified as having high sensitivity. Applications reliant on interactive traffic (e.g., messaging systems using the Messaging Application Programming Interface (MAPI) and file sharing services using the Common Internet File System (CIFS)) may be classified as having moderate sensitivity. Applications using bulky traffic (e.g., transferring files using File Transfer Protocol (FTP)) may be classified as having low sensitivity. The sensitivity level of the applications may be used to select which communication path of the network to send the packet through” [0009], which sensitivity level is associated with traffic type of the network data stream) when the data packet is received; and
transmitting the data packet via the target transmission path (e.g. “The device may select path for communicating the packets based on the sensitivity level of the application and the path quality. The device may communicate the packets between the client and the server via the path” (Abstract), which communicating the packets is associated with transmitting the data packet).
	
It is noted that while disclosing traffic type of the network data stream, Shelar is silent about determining a traffic type of the network data stream based on lengths of the data packets, which however had been known in the art before the effective filing date of the claimed invention as shown by Huang in a disclosure “NETWORK SLICING METHOD AND SYSTEM” (Title), wherein “a quantity of network slices, that is, a quantity of network slices into which the network is divided, a traffic flow type (that is, the foregoing traffic flow type) or an application type that is corresponding to each network slice, and a slice weight of each network slice may be determined according to the quantity of types and the classification criterion of each type of traffic flow. Herein, one network slice may be corresponding to one type of traffic flow. …..A slice weight may be determined according to a classification criterion of a traffic flow type or an application type corresponding to a traffic flow type. For example, when it is determined, according to a classification criterion of a traffic flow type, that a traffic flow is a service with high bandwidth and low burstiness (for example, a determining method is as follows: An average bandwidth of the traffic flow is greater than 2 Mbytes, burstiness of the traffic flow is less than 5 Kbytes, and an average packet length in the traffic flow is greater than 500 bytes), a network resource may be allocated according to 80% bandwidth of peak bandwidth or when it is determined that another type of traffic flow is a service with a low delay and high burstiness (for example, a determining method is as follows: An average bandwidth of the traffic flow is less than 100K, burstiness of the traffic flow is greater than 2 Kbytes, an average packet length in the traffic flow is less than 300 bytes, and a flow length of the traffic flow is less than 2 Kbytes), a network resource may be allocated according to bandwidth that is three times the average bandwidth” [0085], which traffic flow type is considered as the traffic type and is based on packet length.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the traffic type based on lengths of the packets of Huang with the traffic type of Shelar so that “physical resource utilization is improved and network costs can be reduced” [0011].
It is noted further that while disclosing target transmission path, Shelar is silent about determining a target transmission path for the data packet, based on node state parameters of nodes in the network cluster, link state parameters of links in the network cluster, which however had been known in the art before the effective filing date of the claimed invention as shown by Namjoshi in a disclosure “VALIDATING ROUTING DECISIONS” (Title), wherein “The network model 121 is configured to maintain network information describing CN 110. The network information of the network model 121 may include element description information describing the elements of the CN 110 (e.g., nodes, links, or the like), network connectivity information describing the connectivity of the CN 110, or the like, as well as various combinations thereof. For example, the element description information may include descriptions of nodes (e.g., locations, configurations (e.g., racks, slots, cards, ports, or the like), capabilities, or the like, as well as various combinations thereof), descriptions of links (e.g., endpoints, link attributes (e.g., bandwidth, delay, or the like), or the like, as well as various combinations thereof. For example, the network connectivity information may include indications of connectivity between ports of nodes via links.” [0026], which CN110 is considered as the network cluster and which description information describing the nodes and links are associated with node state parameters and link state parameters respectively. Furthermore, “The route selection element 122 is configured to determine route information associated with selection of routes through the CN 110.” [0033], which selection of route is associated with determining a target transmission path for the data packet.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the node state parameters and link state parameters of Namjoshi to the method of determining a target transmission path of Shelar so that “various embodiment of the routing decision validation capability may be configured to support various network management functions provided using increased level of abstraction and unification (thereby enabling benefits such as supporting more sophisticated algorithms for route selection, failure recovery, and the like) while minimizing or even eliminating the danger that software errors and malicious code may cause significant disruption in the underlying networks” [0150].

(Examiner’s Note: Even though Shelar does not explicitly disclose determining a target transmission path based on node state parameters of nodes and link state parameters of links, it is implicitly disclosed in determining a target transmission path based on network performance, since network performance depends on the state of the nodes and the links of the network).

Regarding claim 6, A network resource scheduling apparatus, applicable to an ingress node in a network cluster, comprising:
a determination module (e.g. Fig. 5B, Appliance 200 comprising determination module to perform the following), configured for upon receipt of a network data stream, determining a traffic type of the network data stream based on the number of data packets of the network data stream received within a specified period of time, lengths of the data packets and reception times of the data packets; and for each data packet comprised in the network data stream, determining a target transmission path for the data packet, based on node state parameters of nodes in the network cluster, link state parameters of links in the network cluster, and the traffic type of the network data stream when the data packet is received; and
a transmission module, configured for transmitting the data packet via the target transmission path (e.g. Fig. 5B, Appliance 200 comprising transmission module to transmit the data packet. Note that the remainder of this claim is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well).

 	Shelar in view of Huang and Namjoshi further discloses the following (Note: unless mentioned otherwise references made below draw to Shelar):

With respect to dependent claims:

Regarding claim 5, The method of claim 1, wherein after determining the traffic type of the network data stream, the method further comprises:
re-determining, every specified time interval, the traffic type of the network data stream based on the number of data packets of the network data stream received within the specified period of time, the lengths of the data packets and the reception times of the data packets (e.g. Note that aforesaid determining traffic type over a time window is associated with determining traffic type for a specified time interval. Thus, when the specified time interval changes, the determining of the traffic type must also change and this determining of the traffic type with the changed specified time interval is considered as the re-determining of the traffic type) .

Regarding claim 10, The apparatus of claim 6, wherein the determination module is further configured for re- determining, every specified time interval, the traffic type of the network data stream based on the number of data packets of the network data stream received within the specified period of time, the lengths of the data packets and the reception times of the data packets (e.g. Note that this claim is similar to claim 5, except that it is an Apparatus claim and thus the same reasoning as applied to claim 5 applies here as well). 
Regarding claim 11,  An electronic device (e.g. Fig. 2, appliance 200), comprising a processor (e.g. “As shown in FIG. 2, hardware layer 206 may include one or more processing units 262 for executing software programs and services, memory 264 for storing software and data, network ports 266 for transmitting and receiving data over a network” [0068]), a communication interface (e.g. “Packet engine 240 may manage kernel-level processing of packets received and transmitted by appliance 200 via network stacks 267 to send and receive network packets via network ports 266” [0075], which network ports is associated with communication interface), a memory (e.g. aforesaid memory 264) and a communication bus (e.g. Note that there must be a communication bus for the aforesaid processor, memory and network interface to communicate with each other); wherein the processor, the communication interface and the memory communicate with each other via the communication bus (e.g. “Various elements of computer 101 may communicate via communication bus 150.” [0062]);
the memory is configured for storing a computer program (e.g. “memory 264 for storing software” [0068]); and
the processor is configured for, by executing the computer program stored on the memory, implementing the method of claim 1 (e.g. “Referring now to FIG. 5A, depicted is a system 500 for selecting connection paths” [0106], which system 500 comprises Appliance 200 implementing the method of claim 1).
Regarding claim 12,  A non-transitory computer readable storage medium, having stored thereon a computer program that, when executed by a processor, causes the processor to carry out the method of claim 1 (e.g. “The systems and methods described above may be implemented as a method, apparatus or article of manufacture using programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof. In addition, the systems and methods described above may be provided as one or more computer-readable programs embodied on or in one or more articles of manufacture” [0143]).
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelar in view of Huang and Namjoshi as applied to claims 1 and 6 above, and further in view of Hachiya et. al. (US 20080232375 A1, Hachiya hereinafter).

Shelar in view of Huang and Namjoshi further discloses the following (Note: unless mentioned otherwise references made below draw to Shelar):

Regarding claim 2, The method of claim 1, wherein the determining of a target transmission path for the data packet comprises:
when the data packet is received, collecting the node state parameters of the nodes in the network cluster (e.g. Namjoshi: aforesaid element description information of node);
collecting the link state parameters of the links in the network cluster (e.g. Namjoshi: aforesaid element description information of node);
determining transmission state parameters of the data packet based on the traffic type of the network data stream, a preset correspondence between traffic types and maximum transmission times, and a preset correspondence between the traffic types and transmission priorities; wherein the transmission state parameters comprise a maximum transmission time and a transmission priority of the data packet (e.g. “Each intermediary device deployed between the clients and the servers may monitor packets traveling across the communication paths of the network and may collect network performance statistics of each path. By monitoring the packets, the intermediary device may detect a type of packet loss. The intermediary device may count a number of packets dropped over a time window (e.g., 5 to 30 seconds), which may be predefined. The intermediary device may compare the number of dropped packets over the time window to a threshold. When the number of dropped packets over a time window is greater than the threshold number, the intermediary device may determine the type of the packet loss as bursty. In contrast, when the number of dropped packets over a time window is less than or equal the threshold number, the intermediary device may determine the type of the packet loss as random. The intermediary device may also take into account how many number of time windows the number of dropped packets exceeds the threshold number in determining the type of packet loss. Additionally, the intermediary device may parse the packets to identify for which application the packet is to be communicated via the network. The intermediary device may classify each application based on its sensitivity level to bursty packet losses. For example, applications reliant on real-time traffic (e.g., VOIP employing adaptive bitrate streaming) may be classified as having high sensitivity. Applications reliant on interactive traffic (e.g., messaging systems using the Messaging Application Programming Interface (MAPI) and file sharing services using the Common Internet File System (CIFS)) may be classified as having moderate sensitivity. Applications using bulky traffic (e.g., transferring files using File Transfer Protocol (FTP)) may be classified as having low sensitivity. The sensitivity level of the applications may be used to select which communication path of the network to send the packet through” [0008]-[0009]); and
inputting the node state parameters, the link state parameters and the transmission state parameters into a network scheduling model to obtain the target transmission path output from the network scheduling model (e.g. Namjoshi: aforesaid network model 121)

It is noted that while disclosing node state parameters and link state parameters, Shelar in view of Namjoshi is silent about wherein a node state parameter of a node represents an idle computing resource of the node and wherein a link state parameter of a link represents an idle bandwidth resource of the link, which however had been known in the art before the effective filing date of the claimed invention as shown by Hachiya in a disclosure “PACKET TRANSMISSION DEVICE” (Title), wherein “FIG. 2A illustrates an example of a configuration of a path selection table shown in FIG. 1, FIG. 2B illustrates an example of a configuration of a link status table shown in FIG. 1, and FIG. 2C illustrates an example of a configuration of a node status table shown in FIG. 1” [0036]. Moreover, “As shown in FIG. 2B, the link status table 16b stores link number #1 to link number #N as addresses, and also stores, for example, one of logical values 0 that show active status and logical values 1 that show inactive status respectively. Further, as shown in FIG. 2C, the link status table 16c stores node number #1 to node number #0 as addresses, and also stores, for example, one of logical values 0 that show active status and logical values 1 that show inactive status respectively” [0063]. Note that the inactive status of a node is associated with the idle computing resource of the node and the inactive status of a link is associated with the idle bandwidth of the link.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the node state parameters and link state parameters of Hachiya to those of Shelar in view of Namjoshi so that “maintainability can be ensured and improved” [0099].

Regarding claim 7, The apparatus of claim 6, wherein the determination module is further configured for:
when the data packet is received, collecting the node state parameters of the nodes in the network cluster, wherein a node state parameter of a node represents idle computing resources of the node;
collecting the link state parameters of the links in the network cluster, wherein a link state parameter of a link represents idle bandwidth resources of the link;
determining transmission state parameters of the data packet based on the traffic type of the network data stream, a preset correspondence between traffic types and maximum transmission times, and a preset correspondence between the traffic types and transmission priorities; wherein the transmission state parameters comprise a maximum transmission time and a transmission priority of the data packet; and
inputting the node state parameters, the link state parameters and the transmission state parameters into a network scheduling model to obtain the target transmission path output from the network scheduling model (e.g. Note that this claim is similar to claim 6 except that it is an Apparatus claim and thus the same reasoning as applied to claim 6 applies here as well).

Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                    

/JUNG H PARK/Primary Examiner, Art Unit 2411